Title: From Thomas Jefferson to Jean Pierre Blanchard, 15 December 1793
From: Jefferson, Thomas
To: Blanchard, Jean Pierre



Sir
Philadelphia Dec. 15. 1793.

At the date of your letter of Oct. 16. I was in Virginia. It was sent to that country after me, while I was on my return to this, and came back to me at German town Nov. 9. and it was not till three weeks afterwards that we removed to this place. As you expressed in the letter an impatience to leave Philadelphia on account of the danger of the infectious fever, I took for granted that you had done it before I received your letter, considering the delay which had happened. Your letter of yesterday is the first notice to me that you were still here.—The application to the President which you desire me to make is entirely foreign to my official relations with him, and other considerations prevent me from becoming, as a private individual, the channel of such a sollicitation.—I wish that my own resources were such as that I might from them have accomodated you with the sum you desire. But I am about to leave this place within a few days, and on summing up my affairs I find my engagements so much more than I had expected as to place me under real difficulty to provide for them.—I feel very sincere concern for the embarrasments of your situation and regret my own inability to relieve them being with respect & attachment, Sir Your most obedt. humble servt

Th: Jefferson

